Exhibit 10.1
(LOGO) [g27385g2738501.gif]
Novelis — 2012 Long-Term Incentive Plan (“2012 LTIP”)
Key features of the plan:

1.   Title and Administration: The plan shall be referred to as the 2012 LTIP.
The plan will be administered by Novelis Corporate Human Resources.   2.  
Performance Period: For this plan, the performance period will be FY 2012, FY
2013, FY 2014 and FY 2015. The exact period of assessment will be April 1, 2011
to March 31, 2015.   3.   Eligibility: Eligibility for this plan will be Band 5
and above. High potential and critical resource employees at Band 6 and below
will participate on an exception basis.   4.   Opportunity: The target
opportunity for each Band as approved by the Compensation Committee or the Board
as appropriate.   5.   Plan Design Summary:

The opportunity will be in the form of Stock Appreciation Rights (SARs) and
Restricted Stock Units (RSUs) with 80% of the opportunity in SARs and 20% of the
opportunity in RSUs.

      Details on the SARs:

  •   Each SAR will be equivalent to one Hindalco share.     •   The exercise
price of the SARs will be determined by using the average of the high and low of
the stock price of Hindalco shares on the date of grant (May 20, 2011).     •  
The SARs would vest 25% each year for 4 years, subject to performance criteria
being fulfilled.     •   The performance criterion for vesting is actual vs.
target performance of Normalized EBITDA for Overall Novelis as approved each
year.     •   The threshold would be 75% performance of target each year, at
which point 75% of SARs due that year, would vest — there would be straight line
vesting up to 100%.     •   Vested SARs could be exercised and paid in cash at
any time during the seven-year life of the plan by the employee.     •   The
value of the SARs is dependent on the share price of Hindalco at the time of
exercise.     •   Cash payouts for SARs will be restricted to a maximum of 2.5
times target if exercised within one year of vesting and a maximum of 3 times
target if exercised after the first year.

      Details on RSUs:

  •   Each RSU will be equivalent to one Hindalco share.     •   The initial
value of each RSU will be determined by using the average of the high and low of
the stock price of Hindalco shares on the date of grant (May 20, 2011).     •  
The RSUs will vest in full on the third anniversary of the grant, May 20, 2014
at which time the value will be paid in cash to the participant subject to a cap
of 3 times the initial value.

 



--------------------------------------------------------------------------------



 



6.   Measures to be used for vesting of SARs: The SARs will vest subject to the
target Normalized EBITDA threshold being achieved. Normalized EBIDTA is defined
as Net Revenues — COGS without depreciation — S&AE — R&D + Realized G/L on
Derivatives.   7.   Other aspects of the plan:

  a.   Valuation: The Black Scholes method of valuation will be used. This
valuation will be used as an input to arrive at the number of SARs to be granted
to employees.     b.   Date of Grant: The SARs are granted on the date of
approval from the Board which is May 20, 2011.     c.   Employees hired after
May 2011 will be treated in the following manner:

  i.   For those who join between June — September 2011, the SAR and RSU
opportunity will be 90% of the target amount for the employee’s Band. The grant
date will be the following October 1 and will be determined by using the average
of the high and low of the stock price of Hindalco shares on the date of grant.
    ii.   For those who join between October — December, the SAR and RSU
opportunity will be 75% of the target amount for the employee’s Band. The grant
date will be the following January 1 and will be determined by using the average
of the high and low of the stock price of Hindalco shares on the date of grant.
    iii.   For those who join between January — March, there will be no SAR and
RSU opportunity under this plan

  d.   The LTIP Opportunity for existing employees will not change for a Band
change during the year.     e.   In the case of an employee who has not been
covered under the plan previously who moves to Band 5 or higher during the year,
the rules in 7(c) above will apply.

8.   Below are the treatment rules governing separation from the Company:

          Event   Issue   LTIP Treatment
Death
  SARs — Vesting treatment for unvested SARs   There will be immediate vesting
of all SARs.
 
       
 
  SARs — Time allowed to exercise   One year to exercise, not to exceed the term
of the award.
 
       
 
  RSUs — Vesting   RSUs will vest on a prorated basis and cashed out 30 days
following the date of death.
 
       
Disability
  SARs — Vesting treatment for unvested SARs   There will be immediate vesting
of all SARs.
 
       
 
  SARs — Time allowed to exercise   One year to exercise, not to exceed the term
of the award.
 
       
 
  RSUs — Vesting   RSUs will vest on a prorated basis and cashed out 30 days
following the date of disability.
 
       
Retirement
  SARs — Vesting treatment for unvested SARs   If an employee retires more than
one year from the date of grant, SARs will continue to vest and must be
exercised no later than the third anniversary of retirement. Previously vested
SARs must be exercised prior to the end of the term of the award. In the event
Participant terminates employment due to Retirement before May 20, 2012, all
unvested SARs shall expire in their entirety at the close of business on the
date of such Retirement.
 
       
 
  SARs — Time allowed to exercise   If an employee retires more than one year
from the date of grant, SARs will continue to vest and must be exercised no
later than the third anniversary of retirement. Previously vested SARs must be
exercised prior to the end of the term of the award. In the event Participant
terminates employment due to Retirement before May 20, 2012, all vested SARs
shall expire in their entirety at the close of business on the date of such
Retirement.

2 



--------------------------------------------------------------------------------



 



          Event   Issue   LTIP Treatment
 
  RSUs — Vesting   RSUs will vest on a prorated basis and the vested portion
will be cashed out at the earlier of 6 months following the date of retirement
or May 20, 2014.
 
       
Change in Control
  SARs — Vesting treatment for unvested SARs   There would be immediate vesting
of all unvested SARs.
 
       
 
  SARs — Time allowed to exercise   All SARs will be cashed-out 30 days
following the change in control.
 
       
 
  RSUs — Vesting   There would be immediate vesting and cash-out of RSUs within
30 days following the change in control.
 
       
Voluntary
  SARs — Vesting treatment for unvested SARs   Unvested SARs will lapse.
 
       
 
  SARs — Time allowed to exercise   90 days to exercise, not to exceed the term
of the award.
 
       
 
  RSUs — Vesting   RSUs will be forfeited.
 
       
Involuntary — Not For Cause
  SARs — Vesting treatment for unvested SARs   There would be prorated vesting.
 
       
 
  SARs — Time allowed to exercise   90 days to exercise, not to exceed the term
of the award.
 
       
 
  RSUs — Vesting   RSUs will vest on a prorated basis and cashed out 30 days
following the date of termination (or in the case of an employee who is eligible
for retirement at the time of termination, the earlier of 6 months following the
date of separation or May 20, 2014).
 
       
For Cause
  SARs — Vesting treatment for unvested SARs   Unvested SARs will lapse.
 
       
 
  SARs — Time allowed to exercise   Forfeit
 
       
 
  RSUs — Time allowed to exercise   RSUs will be forfeited

 

*   Proration — will be determined based on the number of full months completed
specific to each tranche.

9.   Interpretation. Novelis shall have the exclusive discretion to interpret
and construe the terms and conditions of the plan, including but not limited to
the exclusive discretion to make all decisions regarding eligibility for and the
amount of benefits payable under the plan.   10.   Definitions. The following
terms will have the meaning ascribed to them below.

  a.   Retirement: For the purposes of this plan, retirement is defined as
separation from the Company at 65 years of age or a combination of age and
service greater than or equal to 65 with a minimum age of 55.     b.   Change in
Control: For purposes of this plan, a change in control means the first to occur
of any of the following events: (i) any person or entity (excluding any person
or entity affiliated with the Aditya Birla Group) is or becomes the beneficial
owner, directly or indirectly through any parent entity of the Company or
otherwise, of securities of the Company (not including in the securities
beneficially owned by such person or entity any securities acquired directly
from the Company or its affiliates, other than in connection with the
acquisition by the Company or its affiliates of a business) representing 35% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities; or (ii) the
majority of the members of the Board of Directors of the Company is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a

3 



--------------------------------------------------------------------------------



 



      majority of the members of the Board prior to the date of the appointment
or election; or (iii) the consummation of a merger or consolidation of the
Company with any other entity not affiliated with the Aditya Birla Group, other
than (a) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, 50% or more of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person or
entity is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person or entity any securities acquired directly from the Company or its
affiliates, other than in connection with the acquisition by the Company or its
affiliates of a business) representing 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or (iv) the sale or disposition of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of its assets to a member
of the Aditya Birla Group. Notwithstanding the foregoing, no “Change in Control”
shall be deemed to have occurred if there is consummated any transaction or
series of integrated transactions immediately following which the record holders
of the common stock of the Company immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions. For
purposes of this Section, “beneficial ownership” shall be determined in
accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as
amended.

11.   Compliance with §409A of the U.S. Internal Revenue Code of 1986, as
amended: To the extent applicable, this plan shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Notwithstanding anything in this plan to the
contrary, all payments and benefits under this plan that would constitute
non-exempt “deferred compensation” for purposes of Section 409A and that would
otherwise be payable or distributable hereunder by reason of an individual’s
termination of employment, will not be payable or distributable to individual
unless the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service.” Further, to the extent the
individual is a “specified employee” within the meaning of Section 409A, then
payment may not be made before the date which is six (6) months after the date
of separation from service (or, if earlier, the date of death of individual).

4 